DETAILED ACTION
Drawings
The drawings were received on 06/03/2022.  These drawings are unacceptable. The drawn dotted line does not represent a gap as claimed and appears to be inserting new matter into the drawings if it does represent a gap.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “gap formed between the lower surface of the edge ring and the sleeve” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation
The independent claims 1 and 9 have been amended to recited both that the edge ring is disposed on the top surface of the substrate support and “a gap formed between the lower surface of the edge ring and the sleeve”. Examiner contacted applicant’s representative on 12/24/2022 to conduct an interview to discuss the interpretation of this limitation. Applicant’s representative indicated that the limitation was intended such that the gap is simultaneous with the edge ring being disposed on the top surface of the substrate support. This interpretation is consistent with the instant specification [0039] indicating that the gap exists rather than being a gap that is formed as a ring is raised or lowered. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-2, 4, 8-10, 12, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yan (prev. presented US2016/0211166) in view of Kenworthy (prev. presented US 2017/0133283) and US 2020/0395195 of Sanchez et al., hereinafter Sanchez.
Regarding claim 1, Yan teaches a plasma processing chamber (abstract, Fig 9) comprising: a chamber body having a plurality of walls (502 Fig 9) defining an internal volume [0058]; a substrate support assembly disposed within the internal volume (506 Fig 9, [0058] and 20 Fig 3-5), wherein the substrate support assembly comprises: an outer periphery (outer edge of 20 Fig 3-5); and a substrate support extending to the outer periphery (20 extends to the outer periphery of 20 Fig 3-5) and having a top surface (20 Fig 3-5 top surface is upper and lower portions of the top surface of 20, the surfaces supporting substrate 33 and ring 74); an edge ring disposed on the top surface proximate the outer periphery (72 Fig 3-5), the edge ring having an upper surface (shown not numbered as upper surface of 72 Fig 3-5) and a lower surface opposite the upper surface (shown not numbered as lower surface of 72 Fig 3-5 as surface facing structure 76), the lower surface dispose on the top surface of the substrate support proximate the outer periphery (Fig 3-5, lower surface of 72); a sleeve configured to at least partially support the edge ring (76 Fig 3-5)  [0052], the sleeve having an opening (portion of 76 accommodating the actuator 80 Fig 3-5), the sleeve disposed below the top surface (sleeve 76 is disposed below a portion of the top surface of substrate support 20, Fig 3-5), and outside the outer periphery of the substrate support assembly (Fig 3-5, sleeve 76 disposed outside of 20). Yan teaches an actuator disposed in the opening of the sleeve but fails to teach a first sensor configured to detect a metric of erosion of the edge ring and fails to explicitly teach a gap is formed between the lower surface of the edge ring and the sleeve while the ring is disposed on the top surface of the substrate support. Note that Yan does teach a gap is formed as the ring is lifted (see Fig 5 demonstrating gap between ring 72 and sleeve 76). In the same field of endeavor of processing apparatuses with eroded edge rings [0002] and addressing the same problem of measuring the erosion [0002], Kenworthy teaches that a piezoelectric transducer functions as both an actuator for movement and a sensor to detect weight changes [0024] that are a result of erosion [0022]. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify Yan to replace the piezoelectric actuator (80) [0052] of Yan with the piezoelectric actuator and sensor [0024] of Kenworthy because this represents a simple substitution of one known element (piezoelectric actuator (80) of Yan) for another (piezoelectric transducer [0024] of Kenworthy) to obtain predictable results (actuation of ring using a piezoelectric actuator). Further Kenworthy teaches incorporating the sensing configuration in the actuator provides the benefit of allowing for in-situ compensation for the edge ring erosion [0023]. Kenworthy further appears to demonstrate an opening in the ring for the positioning of the lift ring. Note that Yan has also demonstrated a recess for a portion of the actuator structure (Fig 3-5) but neither explicitly teach this recess. In the same field of endeavor of edge rings in substrate processing apparatuses (abstract), Sanchez teaches the bottom surface of the ring (220 Fig 2A-B) includes a recess (240) for receiving the lift pin structure [0062]. Sanchez teaches that this recess prevents movement (“drift”) of the edge ring [0062]. It would have been obvious to a person having ordinary skill in the art at the time the invention was made to incorporate the recess of Sanchez into the edge ring of Yan because Sanchez teaches this prevents undesired movement of the ring [0062]. In the incorporation of the recess (240) into the bottom of the edge ring, Sanchez demonstrates a gap is formed between the lower surface of the edge ring and the support sleeve (216 in Fig 2A-B). Therefore, it would have been obvious to include a gap between the lower surface of the edge ring and the sleeve to allow for the recess to receive the edge ring and prevent undesired movement of the edge ring.
Regarding claim 2, Kenworthy as applied in the combination teaches the sensor (168) detects erosion ([0018] the change is weight is due to erosion) and both Kenworthy (Fig 2B-C) and Yan (Fig 4-5) demonstrate the erosion is of the upper surface of the edge ring.
Regarding claim 4, Kenworthy as applied in the combination teaches the sensor is a displacement sensor [0018].
Regarding claim 5, Yan teaches multiple actuators (80) may be used including 2, 3, 4 or more [0052]. Kenworthy demonstrates at least 2 sensors (Fig 1, note a sensor behind the substrate support, connected to block 172 also). In the combination as applied, the sensor actuator of Kenworthy replaces each actuator of Yan. Therefore, the combination teaches a second and third sensor.
Regarding claim 6, Yan teaches the actuators as positioned uniformly around the edge [0052]. In the combination as applied, the sensor actuator of Kenworthy replaces each actuator of Yan. Therefore, the combination teaches equidistant spacing of the three sensors.
Regarding claim 8, Kenworth as applied in the combination teaches the sensor includes a flexible member (168 Fig 2A-C, it is a piezoelectric which is flexible) and a deflection of the flexible member corresponds to the metric indicative of erosion of the ring [0018-0019].
Regarding independent claim 9 and dependent claim 12, Yan in view of Kenworthy and Sanchez remains as applied to the analogous limitations of claims 1-2 and 4 above.
Regarding claim 10, Kenworthy as applied in the combination teaches the sensor (168) detects erosion ([0018] the change is weight is due to erosion) and both Kenworthy (Fig 2B-C) and Yan (Fig 4-5) demonstrate the erosion is of the upper surface of the edge ring.
Regarding claim 14, Kenworth as applied in the combination teaches the sensor includes a flexible member (168 Fig 2A-C, it is a piezoelectric which is flexible) and a deflection of the flexible member corresponds to the metric indicative of erosion of the ring [0018-0019].
Claims 3 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yan in view of Kenworthy and Sanchez as applied to claims 2 and 10 above, and further in view of Yoon (prev. presented US 2001/0196625).
Regarding claim 3 and 11, Yan in view of Kenworthy and Sanchez remains as applied to claims 2 and 10. Yan fails to teach a plasma screen. Kenworthy teaches a plasma screen (402 Fig 4) but teaches a different ring arrangement and thus fails to teach the limitations regarding the upper surface of the screen and the through holes at the outer periphery with the sensor position of the embodiment of Fig 3-5 and 7-8. In the same field of endeavor of a plasma processing apparatus, Yoon teaches a plasma screen (32 Fig 1) coupled to the outer periphery of the substrate support (Fig 1, 32 is coupled to the outer periphery of 20), having an upper screen surface (shown not numbered, upper surface of 32 Fig 1) having a plurality of orifices extending therethrough (322, 324, 326 Fig 1 and [0036]) and the upper surface of the plasma screen is parallel to the top surface of the substrate support (Fig 1) [0036]. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify Yan and the embodiment of Kenworthy of Fig 3-5 and 7-8 to include the exhaust screen of Yoon because Yoon demonstrates this allows for control of the flow of the plasma in the chamber [0041]. 
Response to Arguments
Applicant's arguments filed 06/03/2022, hereinafter reply, have been fully considered but they are not persuasive. As indicated above, the drawings filed 06/03/2022 are not acceptable and are objected to. Applicant’s arguments (reply p 9-10) regarding that Sanchez does not teach the lower surface on the top surface of the substrate support is not persuasive because this has been taught by Yan as applied above. Applicant argues the rod of Yan is replaced by the actuator of Kenworthy and therefore the combination with Sanchez is not proper (reply p9-10). This is note persuasive because the actuator of Yan (actuator 80 fig 3-5) is replaced with the structure of Kenworthy including lifting rod 168 Fig 2A). Therefore the recess of Sanchez is combinable with this configuration. The remaining arguments rely on the alleged failing of the art to teach the independent claim addressed above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET D KLUNK whose telephone number is (571)270-5513.  The examiner can normally be reached on Mon - Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MARGARET D KLUNK/Examiner, Art Unit 1716                                                                                                                                                                                                        /KEATH T CHEN/Primary Examiner, Art Unit 1716